Citation Nr: 1617653	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to December 1976, and from June 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

After the agency of original jurisdiction (AOJ) last adjudicated the claim in an April 2012 statement of the case (SOC), the Veteran submitted photocopies of a Navy recruitment card.  As determined by the RO in a September 2012 memorandum for the file, this evidence is not pertinent to the claims.  Accordingly, there was no need for the RO to issue a supplemental statement of the case, and waiver is not required.  See 38 C.F.R. § 20.1304(c) (2015). 

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee does not result from disease or injury incurred in or aggravated by active service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

An August 2009 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  While there is evidence that the Veteran may be receiving disability benefits from the Social Security Administration (SSA) for his right knee disability, because the credible evidence shows that the Veteran did not sustain an injury to the right knee in service, there is no reasonable possibility that the records could help substantiate the claim, as there is no reason why they would contain evidence not already of record regarding such an injury.  In this regard, SSA does not require a showing of service incurrence or aggravation of a disease or injury to award disability benefits, and thus there is no reason why evidence would be adduced in support of that claim on this issue.  As discussed below, to the extent the Veteran states that he injured his right knee in service, the Board does not find this statement credible.  Accordingly, there is no need to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance").   Id. at 1323.  

The Board notes that the Veteran's representative stated at the February 2016 hearing that the RO had not been able to obtain the Veteran's STRs.  However, the claims file shows that while the RO initially was not able to obtain the Veteran's STRs, they were added to the file prior to the April 2012 statement of the case (SOC) and considered therein.  The STRs span the entire time period of the Veteran's service, and there is no indication that any STRs are missing.  The STRs show that the Veteran declined a separation examination, which accounts for there being no separation examination report.  Thus, the Board finds that there are no missing STRs. 

An adequate VA examination was performed, and medical opinion provided, in March 2010.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that can weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  As the Board finds that there is no credible evidence of an in-service disease, injury, or event supporting incurrence or aggravation of a right knee disability, further examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in February 2016.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the undersigned explained to the Veteran the elements of service connection, and suggested the submission of a positive nexus opinion by his doctor with an explanation.  See id.  Finally, VA has developed the record, including arranging for a VA examination and opinion to address the outstanding issue of whether the Veteran's right knee disability is related to disease or injury incurred in or aggravated by active service.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  As the credible evidence shows that the Veteran did not injure his right knee in service, further development is not warranted.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran seeks to establish service connection for a right knee disability.  Specifically, as reflected in his February 2016 hearing testimony, he states that although the STRs show treatment for an injury to the left knee sustained while playing basketball, this was a typographical error, and in fact he sustained injuries to the right knee and right ankle in April 1980.  His representative stated that both injuries occurred in the "same incident."  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has been diagnosed with degenerative joint disease of the right knee, as reflected in the March 2010 VA examination report.   The preponderance of the evidence shows that this disability is not related to disease or injury incurred in or aggravated by active service.  

Specifically, the credible evidence shows that the Veteran did not sustain injury to his right knee in service and that no right knee symptoms manifested at that time.  Rather, they show he injured his left knee in a basketball game in January 1979.  The Veteran's statement that he injured his right knee rather than his left knee is not credible.  The STRs reflect several entries, including on different days and by different treating providers, all stating that it was the left knee that was injured.  A January 1979 X-ray study also reflects that it was for the left knee.  It is implausible that treating medical professionals would consistently reference the left knee in error, when it was the right knee that was injured, as the Veteran states.  The contemporaneous STRs carry more weight in this regard than the Veteran's statements made years later in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias") (emphasis added); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  Moreover, the STRs show that the injury to the right ankle, also sustained while playing basketball, occurred in April 1980.  There is no mention of injury to the knee in any of the STRs reflecting treatment for the right ankle.  The STRs are thus inconsistent with the Veteran's statement that he injured both his right knee and right ankle at the same time.  Rather, they show that he injured his left knee in January 1979 while playing basketball, and later injured his right ankle in April 1980, also while playing basketball.  

In short, there is not merely an absence of evidence of injury to the right knee in service.  Rather, the STRs directly conflict with the Veteran's statements.  Accordingly, the Veteran's statements asserting that he injured his right knee in service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Because the Board does not find it credible that the Veteran injured his right knee in service, the Veteran's testimony that he had ongoing right knee problems thereafter also lacks credibility. 

Accordingly, the preponderance of the evidence weighs against service incurrence or aggravation of a disease or injury pertaining to the right knee.  Thus, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Because the Veteran's right knee degenerative joint disease is not shown to have manifested in service or within one year of service separation, and there is no credible evidence of right knee symptoms noted in service, presumptive service connection for osteoarthritis of the knee as a chronic disease is also not established.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied. 


REMAND

The claim for a right ankle disability must be remanded for further development to ensure it is afforded every consideration, and to aid the Board in making an informed decision. 

The record indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA) for his right ankle disability, as reflected in a February 2008 letter from his treating physician, D. F., and in correspondence sent to the Veteran from SSA in November 2012.  The Veteran sustained injury to his right ankle during service in April 1980.  As the SSA records might contain relevant evidence respecting whether the Veteran's current right ankle disability is related to the in-service injury, appropriate efforts must be made to obtain them. 

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain the Veteran's SSA records pertaining to disability benefits, including any decisions, application materials, and supporting medical evidence. 

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


